BARKETT, Justice,
concurring specially.
Although I believe in principle that two years may be too short a time to effectively implement an administrative program in a circuit or district, I think it better to wait until the effects of the policy established today — that chief judges should possess managerial, administrative, and leadership abilities — can be measured before imposing the requirement of a longer term.
At the present time there is absolutely nothing to preclude a chief judge from serving a second term. Accordingly, there is nothing to prevent effective chief judges from continuing to implement their administrative policy and to fully utilize their management abilities during a second term. Despite the provision that chief judges may be removed, my view of human nature persuades me that it will be much easier to reelect a good chief judge for a second two-year term than to remove an inadequate one in mid-term.